—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: County Court erred in imposing a surcharge of 10% of the amount of restitution ordered rather than the 5% directed by Penal Law § 60.27 (8). The affidavit submitted by the director of the Probation Department fails to demonstrate “that the actual cost of the collection and administration of restitution” (Penal Law § 60.27 [8]) in this case exceeds 5% of the amount of restitution imposed. We therefore modify the judgment accordingly. (Appeal from Judgment of Genesee County Court, Noonan, J.— Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.